—Judgment unanimously reversed on the law, plea vacated and matter remitted to Onondaga County Court for further proceedings on the indictment. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the third degree (Penal Law § 160.05). The plea was induced by the promise that the sentence would run concurrently with the sentence imposed upon a prior conviction. Because we are now reversing the prior judgment of conviction (People v Riale, 274 AB2d 970 [decided herewith]), the judgment herein must be reversed, the plea vacated and the matter remitted to Onondaga County Court for further proceedings on the indictment (see, People v Fuggazzatto, 62 NY2d 862, 863). (Appeal from Judgment of Onondaga County Court, Hafner, Jr., J. — Robbery, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Scudder and Lawton, JJ.